Title: John Graham to Thomas Jefferson, 24 May 1810
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     24th May 1810
          
          I fear you will be greatly surprised when you hear that the Letter which you sent to me, some months since for General Kosciuzko, is yet in my possession. you stated it to be confidential, and directed it to be sent with our Despatches.
			 Since
			 it came to my hands, no Despatch vessel has been sent to France, nor have we had for our communications to General armstrong, any conveyance which could be depended on for safety. I do not understand that there is any probability that a Dispatch vessel will soon be sent out. I am therefore at a
			 loss what to do;
			 but unless you give directions to the contrary I shall run the risque of sending it by the vessel mentioned in the inclosed Letter from Genl Bailey, taking care to have it put under cover as you direct, and placed in the hands of some Gentleman who is going to Paris.
           Understanding that Mr Short had passed over to England I sent to the Letter for him under cover to Mr Pinkney ⅌ Mr Parish who sails from Phia on Sunday and has promised the Secretary of State to deliver in Person his Despatches to Mr Pinkney.
          I beg you to beleive, Sir, that my anxiety to get a safe conveyance for these Letters has been the sole cause of my keeping them so long.
          
            With Sentiments of the Highest Respect I have the Honor to be Sir your most obt Sert
            
                  John Graham
          
        